In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1088V
                                    Filed: December 2, 2016
                                           Unpublished

****************************
PAULINE ZAND,                           *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
                                        *     Tetanus, Diphtheria, acellular Pertussis
v.                                      *     (“Tdap”) Vaccination; Shoulder Injury
                                        *     Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Diana Stadelnikas, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On August 31, 2016, Pauline Zand (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered a shoulder
injury casually related to the tetanus vaccine she received on November 11, 2013.
Petition at ¶¶ 1, 7. Petitioner further alleges that she received the vaccine in the United
States, has suffered the residual effects of her injury for more than six months, and
neither she nor any other party has brought an action for her vaccine related injuries.
Id. at ¶¶ 1, 8, 11-12. The case was assigned to the Special Processing Unit of the
Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 2, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that a preponderance of
evidence establishes that the injury to petitioner’s left shoulder was caused-in-fact by
the administration of her November 11, 2013, Tdap vaccine, and that petitioner’s injury
is not due to factors unrelated to the administration of the Tdap vaccine.” Id. at 4
(citation omitted). Furthermore, respondent believes “the statutory six month sequela
requirement has been satisfied.” Id. (citation omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2